1    RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
2
3    HENRY C. DARMSTADTER
     Trial Attorney, Tax Division
4    U.S. Department of Justice
     P.O. Box 683, Ben Franklin Station
5    Washington, D.C. 20044-0683
     Telephone: (202) 307-6481
6    Facsimile: (202) 307-0054
7    E-mail: henry.c.darmstadter@usdoj.gov

8    Of Counsel
     DAYLE ELIESON
9    United States Attorney
10
     Attorneys for the United States of America
11
                                 IN THE UNITED STATES DISTRICT COURT
12                                    FOR THE DISTRICT OF NEVADA
                                          SOUTHERN DIVISION
13
     RELIASTAR LIFE INSURANCE CO.,          )
14
                                            )              Case No. 2:18-cv-01166-APG-NJK
15            Plaintiff,                    )
                                            )              JOINT MOTION FOR ORDER OF
16            v.                            )              DISCHARGE IN INTERPLEADER
                                            )              AND DISMISSAL WITH
17   JACLYN R. HAFTER, INDIVIDUALLY         )              PREJUDICE OF RELIASTAR LIFE
18   AND AS TRUSTEE OF THE HAFTER           )              INSURANCE COMPANY
     FAMILY TRUST DATED JUNE 11, 2011,      )
19   BRANDON PHILLIPS, AS TRUSTEE OF        )              LR 22-1; 67-1; 67-2
     THE JACOB HAFTER TRUST DATED           )
20   APRIL 17, 2018, THE UNITED STATES OF )
     AMERICA, ACTING THROUGH THE            )                          ORDER
21   INTERNAL REVENUE SERVICE, AND          )
22   DOES 1-5                               )
                                            )
23            Defendants.                   )
     _______________________________________)
24
25
26          COMES NOW, plaintiff, ReliaStar Life Insurance Company, defendant Jaclyn R. Hafter,
27   individually and as trustee of the Hafter Family Trust dated June 11, 2011, defendant Brandon Phillips,

28
30                                                     1

31
1    as trustee of the Jacob Hafter Trust dated April 17, 2018 and defendant, United States of America, on
2    behalf of the Internal Revenue Service, an agency of the United States Department of the Treasury, by
3    and through undersigned counsel, (collectively, “the Parties”) and hereby submit the following Joint
4    Motion for Order of Discharge in Interpleader and Dismissal with Prejudice of ReliaStar Life Insurance
5    Company in connection with the above-captioned Interpleader Action. In addition, upon the stipulation
6    of the Parties, as detailed below, the Parties agree that ReliaStar may interplead the sum payable under
7    the ReliaStar policy at issue, be awarded its attorneys’ fees and costs incurred with this Interpleader
8    Action and discharged from this action with prejudice. The Parties stipulate to the Points and Authorities
9    below.
10                                          POINTS AND AUTHORITIES
11            1.    On June 27, 2018, the ReliaStar Life Insurance Company (“ReliaStar”) commenced this
12   Interpleader Action (see Compliant-ECF No. 1) with respect to life insurance policy No. AD13700714
13   (“Policy”) issued on the life of Jacob L. Hafter with a death benefit in the amount of $5,000,000. The
14   Interpleader Action was brought pursuant to Federal Rule of Civil Procedure 22 (“Rule 22”), 28 U.S.C. §
15   1332, 28 U.S.C. § 2410 and/or 28 U.S.C. § 1331.
16            2.    On April 17, 2018, Jacob Hafter died, and ReliaStar has determined that the death benefit
17   under the Policy is due and payable. Following the death of Jacob L. Hafter, several parties claimed
18   competing entitlement to all or a portion of the death benefit of the Policy on Mr. Hafter’s life.
19            3.    Defendant Brandon Phillips, as trustee of the Jacob Hafter Trust dated April 17, 2018, has
20   claimed to be the primary beneficiary of the Policy based upon a Beneficiary Designation dated April 17,
21   2018. (see Answer to Interpleader and Claim-ECF No. 10).
22            4.    Defendant Jaclyn Hafter, as trustee of the Hafter Family Trust dated June 12, 2011, has
23   claimed to be the primary beneficiary of the Policy based upon a Beneficiary Designation dated June 15,
24   2011. Defendant Jaclyn Hafter, individually, has also claimed a community property interest in the
25   Policy and death benefits (see Answer to Interpleader and Claim-ECF No. 18).
26            5.    Defendant United States has asserted federal tax liens under I.R.C. (26 U.S.C.) § 6321
27   against the Policy and the death benefits based upon federal income tax assessments made jointly against
28   Jacob and Jaclyn Hafter. (see Answer to Interpleader and Claim-ECF No. 9).
30
                                                           2
31
1             6.    All Defendants named in this action have been served and have filed their respective
2    Answers and Claims to the Policy and death benefits.
3             7.    ReliaStar has been and is now prepared to deposit the death benefit of the Policy in the
4    amount of $5,000,000 plus accrued interest (‘the Sum”) into the Court’s registry account in accordance
5    with F.R.C.P. 67 and LR 67-1. The Sum represents the death benefit, plus accrued interest, payable under
6    the Policy. The parties request that the funds be invested in an interest bearing account established by the
7    Clerk of the Court under LR 67-2(a).
8             8.    Under the Interpleader statute, ReliaStar seeks $19,926.76 in attorneys’ fees and costs
9    incurred in the filing and prosecuting its Interpleader Action. The Parties agree and stipulate that
10   ReliaStar may deduct $19,926.76 from the Sum prior to depositing the Sum with the Clerk of the Court.
11            9.    ReliaStar further seeks discharge from any further liability under the Policy and on
12   account of the death of Jacob L. Hafter and a dismissal with prejudice from the Interpleader Action. The
13   Defendants agree and stipulate to ReliaStar’s discharge and dismissal with prejudice from the
14   Interpleader Action upon deposit of the Sum less $19,926.76, which represents its attorneys’ fees and
15   costs.
16                                                CONCLUSION
17            10.   For these reasons, the Parties request an Order permitting ReliaStar to deposit the Sum,
18   less $19,926.76 to the Clerk of this Court for the Court to deposit into the Court’s Registry Account.
19   Deposit shall be made within 15 days of the date of service of the Court’s Order. Additionally, the Parties
20   request that the Clerk deposit the amount tendered by ReliaStar into an interest-bearing account until
21   such time as the Court makes its order directing disbursement and distribution of these funds. The Parties
22   further request that ReliaStar be discharged and dismissed from this Interpleader Action with prejudice
23   upon deposit to the Clerk of this Court.
24
     DATED: November 5, 2018                              /s/ Henry C. Darmstadter
25                                                        HENRY C. DARMSTADTER
                                                          Trial Attorney, Tax Division
26   IT IS SO ORDERED.                                    U.S. Department of Justice
                                                          P.O. Box 683 Ben Franklin Station
27                                11/7/2018
     _________________________________                    Washington, D.C. 20044-0683
     United States District Judge                         (202) 307-6481
28
30
                                                          3
31
                                           Of Counsel
1
                                           DAYLE ELIESON
2                                          United States Attorney
                                           Attorneys for the United States
3
     DATED: November 5, 2018               /s/ Jodi K. Swick
4                                          JODI K. SWICK
                                           McDowell & Hetherington LLP
5
                                           1 Kaiser Plaza
6                                          Ste 340
                                           Oakland, CA 94612
7                                          510-628-2145
8    DATED: November 5, 2018               /s/ Griffith H. Hayes
                                           GRIFFITH H. HAYES
9
                                           Litchfield Cavo LLP
10                                         3993 Howard Hughes Parkway
                                           Suite 100
11                                         Las Vegas, NV 89109
                                           (702) 949-3100
12                                         Attorneys for Plaintiff ReliaStar Life Insurance
13                                         Company

14   DATED: November 5, 2018               /s/ Cary Colt Payne
                                           CARY COLT PAYNE
15                                         Cary Colt Payne, CHTD.
                                           700 S. Eighth Street
16                                         Las Vegas, NV 89101
17                                         702-383-9010
                                           Attorney for Defendant Brandon Phillips, as trustee
18                                         of the Jacob Hafter Trust dated April 17, 2018

19
     DATED: November 5, 2018               /s/ Steven E. Hollingworth
20                                         STEVEN E. HOLLINGWORTH
                                           Solomon Dwiggins & Freer, Ltd.
21
                                           9060 W. Cheyenne Avenue
22                                         Las Vegas, NV 89129
                                           702-589-3502
23                                         Attorney for Jaclyn R. Hafter, Individually and as
                                           Trustee of the After Family Trust
24
25
           GOOD CAUSE APPEARING, IT IS SO ORDERED:
26
27         DATED:
                                      UNITED STATES DISTRICT COURT JUDGE
28
30
                                           4
31
